Citation Nr: 1042644	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sacroiliitis, claimed as 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1993, 
from June 1994 to October 1994 and from October 2001 to August 
2002, with additional service in the National Guard.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  

In January 2008 and April 2010, the Board remanded this case for 
further development.


FINDING OF FACT

During the pendency of this appeal, the Veteran was diagnosed 
with sacroiliitis and competent medical evidence related that 
diagnosis to his military service.


CONCLUSION OF LAW

Sacroiliitis was incurred in the Veteran's military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
sacroiliitis, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary.

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  This current disability requirement is 
satisfied if the Veteran had a disability at the time the claim 
was filed or during the pendency of that claim, even if that 
disability resolves prior to VA's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran 
applied for service connection in December 2005.

VA treatment records note complaints of pain, but no underlying 
diagnosis.  A September 2005 radiology reports found the 
Veteran's lumbosacral spine unremarkable and noted, "No evidence 
of acute or remote injury."  The December 2009 VA examiner found 
no physical abnormality at that time.  However, at his August 
2007 Travel Board hearing, the Veteran testified that he 
currently had a permanent profile at the Bureau of Prisons, where 
he worked a material head supervisor, that limited the amount he 
could lift or carry due to his back problems.  Additionally, 
private treatment records from Dr. J.T.M. show a diagnosis of 
sacroiliitis in October 2006 and again in August 2007.  In his 
May 2010 addendum opinion, the VA examiner stated that he must 
assume that diagnosis was accurate at the time.  Thus, the 
Veteran is found to have had sacroiliitis during the pendency of 
the appeal and the current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records do not show a diagnosis of a low back 
disorder or sacroiliitis.  Similarly, records regarding the 
Veteran's in-service left foot injury in January 2002 do not 
mention any accompanying injury to his back.  However, service 
treatment records from June 2002, several months later, show 
complaints of mid-back pain.  According to his testimony at the 
August 2007 Travel Board hearing, the Veteran injured his back 
during basic training in the summer of 1993.  The Veteran 
testified that during a running drill he caught up to the group 
of recruits ahead of him and tripped over a fellow recruit from 
that group who had fallen.  This caused the Veteran to flip over 
that young man and land on his back.  The Veteran has submitted 
additional lay evidence to establish this in-service injury, 
including his own statements and a May 2006 letter from his 
friend and fellow soldier, V.S., which stated that the Veteran 
told V.S. of the injury shortly after it happened and showed V.S. 
the injury on his back.  The Board finds the Veteran competent to 
offer lay evidence regarding this in-service fall.  As V.S. was 
not present at the time, he is not competent to offer evidence 
regarding the Veteran's injury, however, he is competent to say 
that he was shown the results of such injury shortly thereafter 
and this lay evidence of a visible injury bolsters the Veteran's 
credibility.  Therefore, the Veteran's testimony is found to be 
competent and credible evidence of the injury and the in-service 
occurrence requirement is met.

The third and final requirement for direct service connection is 
a nexus between the in-service fall and the diagnosed 
sacroiliitis.  Id.  In this regard, the Board acknowledges that 
the VA examiner did not find a current disability at the time of 
his examination of the Veteran and thus had no disability to 
relate to service.  However, the private physician, Dr. J.T.M., 
related a diagnosis of sacroiliitis to a previous trauma and 
opined that it was at least as likely as not that the Veteran's 
sacroiliitis was caused by his reported in-service injury during 
basic training in the summer of 1993.  The Board finds this 
opinion sufficient to establish a nexus between the then-
diagnosed sacroiliitis and the Veteran's in-service injury.  
Thus, the third requirement for direct service connection has 
been met.

After reviewing all the evidence of record, the Board finds that 
the preponderance of the medical evidence is in favor of service 
connection for sacroiliitis.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for sacroiliitis is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


